Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election of Group II, claims 26-42 in the reply filed on 11/22/2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 16-25, and 43-47 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 28 and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  In claim 28, the phrase “the three cavity portions” (two places) lacks antecedent basis.  The phrase should be replaced with --the first, second, and third cavity portions--.  In claim 34, the phrases “the first cavity portion comprises a plunger of the sterile syringe”, “the second cavity portion comprises a barrel of the sterile syringe”, and “the third cavity portion comprises a needle attachment portion of the sterile syringe” are vague and indefinite because these phrases have no clear meaning.  How does the first cavity portion comprises a plunger of the sterile syringe?, how does the second cavity portion comprises a barrel of the sterile syringe?, how does the third cavity portion comprises a needle attachment portion of the sterile syringe?

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 26, 28, 32, and 34 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hasegawa et al. (6,228,324; hereinafter Hasegawa).  
As to claim 26, Hasegawa discloses a packaging (1; Figs. 3-4) comprising a flexible tray (2) and a removable cover (3).  The flexible tray including a cavity for containing a sterile syringe (4), an opening, one or more sidewalls, a base (see Fig. 3 below), and a lip surrounding the opening, and the lip extends radially outward from the cavity and defines a periphery of the tray.  The cavity including a first cavity portion with a first base portion, a second cavity portion with a second base portion, and a first height measured from the opening to the first base portion is greater than a second height measured from the opening to the second base portion (column 6, lines 26-28).  The removable cover having a periphery which is adhered to the lip and the removable cover is permeable to a gaseous sterilant configured to maintain a sterile barrier (abstract & column 1, lines 6-35, & column 2, lines 20-67).  Hasegawa further discloses a projection (see Fig. 3 below) associated with and extending away from the second base portion in a direction opposite to the opening of the cavity.
As to claim 28, Hasegawa further discloses the cavity comprises a third cavity portion (21; see Fig. 3 below), and the first, second, and third cavity portions are arranged in series along a longitudinal axis of the tray, and the first, second, and third cavity portions are connected to each other via narrowed portions (24).
As to claim 32, see Fig. 3 below.
As to claim 34, see Fig. 4.  

    PNG
    media_image1.png
    440
    712
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa in view of Hulm (3,403,714) and/or Levy (2017/0369198).  
As to claim 27, Hasegawa discloses the packaging with the projection as above except for the projection is dome-shaped projection and a diameter of the dome-shaped projection is approximately 10 mm to 20 mm as claimed.  Hulm teaches a receptacle (10; Figures 1-4) for holding a medicine bottle (25) comprising a cavity having a base (19) and the base having a projection (21) and the projection is dome-shaped (column 2, lines 15-17) to facilitate removing the medicine bottle from the receptacle when the projection is subjected to pressure.  Levy shows a container (100) for easily dispensing contents, the container comprising a cavity including a base (150) having a projection (106), and the projection is dome-shaped.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in view of Hulm and/or Levy to modify the packaging of Hasegawa so the projection is dome-shaped to facilitate removing the sterile syringe from the flexible tray and a diameter of a base of the dome-shaped projection is approximately 10 mm to 20 mm as claimed because a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  
As to claim 33, Hasegawa discloses the sterile syringe contained within the cavity and the dome-shaped projection as modified.  However, Hasegawa fails to show a height of the projection from an apex of the projection to a base of the projection is approximately 5 mm to approximately 6 mm, and a distance between the base of the projection and a portion of the syringe overlying the projection is approximately 3 mm to approximately 4 mm as claimed.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the packaging of Hasegawa as modified so the projection is constructed with a height of the projection from an apex of the projection to a base of the projection is approximately 5 mm to approximately 6 mm, and a distance between the base of the projection and a portion of the syringe overlying the projection is approximately 3 mm to approximately 4 mm as claimed because the selection of the specific dimensions for the projection and the tray would have been an obvious matter of design choice inasmuch as the resultant structures will work equally well.

Claims 29-31, and 35-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claim 26 or 28 above, and further in view of The Official Notice and/or Head et al. (9,889,248; hereinafter Head).  
As to claims 29 and 30, Hasegawa discloses the packaging with the narrowed portions as above.  However, Hasegawa fails the narrowed portions include a plurality of geometric features projecting into the narrowed portions to position the sterile syringe away from the one or more sidewalls as claimed.  The Official Notice is taken of an old and conventional practice of providing a tray for holding at least one item and the tray having at least two geometrical features for retaining the at least one item within the tray.  Head, is cited by way of example only, teaches a tray (12) for holding at least one syringe, the tray comprising at least one recess/cavity (32) and the cavity having a plurality of geometric features (40; column 3, line 55 to column 4, line 4; Figs. 3-4) projecting into the cavity to position the at least one syringe away from one or more sidewalls (34, 36).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in view of The Official Notice and/or Head to modify the packaging of Hasegawa so the tray is constructed with the narrowed portions comprises a plurality of geometric features projecting into the narrowed portions to position the sterile syringe away from the one or more sidewalls as claimed for better securing and protecting the sterile syringe within the tray.
As to claim 31, the tray of Hasegawa as modified further fails to show a third geometrical feature located on the base of the cavity below where the sterile syringe is to be contained within the cavity.  Head further teaches the number, location and configuration of the geometrical features may be varied without departing from the scope of the invention (column 3, line 55 to column 4, line 4).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in view of Head to modify the packaging of Hasegawa as modified so the tray is constructed to include a third geometrical feature located on the base of the cavity below where the sterile syringe is to be contained within the cavity to provide an additional protection for the sterile syringe.
As to claim 35, Head further teaches the tray is formed from a suitable thermoplastic material such as polyethylene terephthalate or polyethylene terephthalate glycol (column 3, lines 5-8).
As to claim 36, Hasegawa discloses the packaging as above (see paragraph 6 above) comprising the flexible tray having the cavity, the cavity includes the first cavity portion, the second cavity portion, and a third cavity portion, with at least one of the first, second, and third cavity portions is connected to another of the first, second, and third cavity portions by the narrowed portion (24), and the narrowed portion includes at least one geometric features projecting into the narrowed portion as taught by The Official Notice and/or Head, the lip surrounding the opening, and the removable cover as claimed.
As to claims 37-42, see claims 29-31 above.
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 26-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11,160,918.  Although the claims at issue are not identical, they are not patentably distinct from each other because structural limitations in the claims of the instant patent application are fully disclosed and claimed by the patents.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAN K BUI whose telephone number is (571)272-4552. The examiner can normally be reached Generally M-F, 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/LUAN K BUI/
Primary Examiner, Art Unit 3736